Exhibit 99 [GRAPHIC OMITTED][GRAPHIC OMITTED] Since my last communication with shareholders in July, much has changed with our Country’s landscape. While First Mid operates in markets which did not become overheated during the past economic expansion, we are all affected to one degree or another by the national economy and events and circumstances on Wall Street and in Washington D.C. Therefore, I decided to take a different approach to this Quarter’s report and communicate not only with our shareholders but with our customers as well. Because many customers are shareholders, it is entirely possible that you may receive this information more than once. I ask you to share any extra copies you may receive with friends and family. First Mid has a good story to tell and the more who hear about it the better. I first became involved with banks and banking in the early 1970’s and at the national level, the current situation is more unsettled than at any time in my career.
